                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

LEON D. VESSELL                                  §

                                                 §            CIVIL ACTION NO. 9:17cv36

PATRICK DICKENS, ET AL.                          §

                            ORDER ADOPTING THE MAGISTRATE
                          JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Leon D. Vessell, proceeding pro se, filed the above-styled civil rights lawsuit. The
court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to 28 U.S.C. § 636 and applicable orders of this court.

       Plaintiff has filed a motion seeking a default judgment (docket entry 21). The Magistrate

Judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending the motion be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. The motion for

default judgment is DENIED.



           So Ordered and Signed
           Sep 10, 2019
